Opinion issued April 28, 2015




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00991-CV
                         ———————————
                      LEROY STROMAN, Appellant
                                    V.
  ROXANN MARTINEZ, BRAZORIA COUNTY, BRAZORIA COUNTY
    EMERGENCY SERVICES DISTRICT #1, BRAZORIA COUNTY
 EMERGENCY SERVICES DISTRICT #2, CITY OF WEST COLUMBIA,
 COLUMBIA-BRAZORIA INDEPENDENT SCHOOL DISTRICT, PORT
    FREEPORT, SPECIAL ROAD AND BRDIGE DISTRICT, WEST
    BRAZORIA COUNTY DRAINAGE DISTRICT #11, AND RO’VIN
   GARRETT, BRAZORIA COUNTY TAX ASSESSOR, COLLECTOR,
                        Appellees



                  On Appeal from the 412th District Court
                         Brazoria County, Texas
                       Trial Court Case No. 73110
                          MEMORANDUM OPINION

      Appellant, Leroy Stroman, attempts to appeal from the trial court’s judgment

signed July 21, 2014. Appellee, Roxann Martinez, has filed a motion to dismiss the

appeal for want of jurisdiction. We grant Martinez’s motion and dismiss the

appeal.

      Generally, a notice of appeal is due within thirty days after the judgment is

signed. See TEX. R. APP. P. 26.1. The deadline to file a notice of appeal is extended

to ninety days after the date the judgment is signed if, within thirty days after the

judgment is signed, any party files a motion for new trial, motion to modify the

judgment, or motion to reinstate. Id.; see TEX. R. CIV. P. 329b(a), (g). The time to

file a notice of appeal also may be extended if, within fifteen days after the

deadline to file the notice of appeal, a party properly files a motion for extension.

See TEX. R. APP. P. 10.5(b), 26.3. A motion for extension of time is necessarily

implied when an appellant, acting in good faith, files a notice of appeal beyond the

time allowed by rule 26.1, but within the fifteen-day extension period provided by

rule 26.3. See TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615,

617–18 (Tex. 1997).

      Here, the trial court signed the final judgment on July 21, 2014. A motion

for new trial was due by August 20, 2014. The record reflects that Stroman

untimely filed his motion for rehearing and new trial, and to set aside grant of


                                         2
summary judgment on August 22, 2014.1 Because it was not filed timely,

Stroman’s motion did not extend the deadline for filing the notice of appeal.

Appellant’s notice of appeal remained due by August 20, 2014, or by September 4,

2014, with a fifteen-day extension. See TEX. R. APP. P. 26.1(a)(1), 26.3. And, even

if the motion were timely filed, Stroman’s notice of appeal was due no later than

October 20, 2014, or November 4, 2014, with a fifteen-day extension. TEX. R. APP.

P. 4.1(a), 26.1, 26.3; see TEX. R. CIV. P. 329b(g). Stroman untimely filed his notice

of appeal on December 11, 2014.

      Without a timely filed notice of appeal, this Court lacks jurisdiction over the

appeal. See TEX. R. APP. P. 25.1. Accordingly, we grant Martinez’s motion and

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss

any other pending motions as moot.



                                   PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




1
      The record does not indicate that the “mailbox” rule is applicable in this case. See
      TEX. R. APP. P. 9.2(b).
                                           3